*1171Appeal from a judgment of the Supreme Court (Spargo, J.), entered February 15, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his request for parole release.
Petitioner is serving a prison sentence of 25 years to life for his 1979 conviction of murder in the second degree. Petitioner appeared before respondent for the first time in February 2004 and was denied parole release. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging that determination. Supreme Court dismissed the petition and this appeal ensued.
Parole determinations are discretionary and not subject to judicial review unless affected by “ ‘irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]; see Matter of Harris v Chair of Div. of Parole, 17 AD3d 822 [2005]). Although the record here demonstrates that respondent placed emphasis on the nature of the instant offense, it also establishes that, prior to denying him parole release, respondent considered the relevant statutory factors, including petitioner’s numerous educational and vocational achievements and his lack of a disciplinary record (see Executive Law § 259-i; Matter of Valderrama v Travis, 19 AD3d 904, 905 [2005]). Respondent is not required to give equal weight to or specifically discuss each factor considered (see Matter of Salahuddin v Travis, 17 AD3d 760, 760 [2005]; Matter of Wan Zhang v Travis, 10 AD3d 828, 829 [2004]). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.